NO. 07-05-0201-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JUNE 1, 2006
                          ______________________________

                             ALBERT LAWRENCE EHRET,

                                                                Appellant
                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 50,187-E; HON. ABE LOPEZ, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Albert Lawrence Ehret (appellant) appeals his conviction for possessing marihuana.

Via two issues, he contends that the trial court erred in 1) denying his motion to suppress

evidence and admitting evidence obtained as a result of an unlawful search and 2) denying

him “his absolute right to create a bill of exception.” We overrule each issue and affirm the

judgment.
       Motion to Suppress and Admission of Evidence

       Regarding the initial point, we note that when the State proffered, at trial, the

evidence at issue, appellant uttered that he had no objection to its admission. By so

stating, he waived any complaint he had about the admissibility of the evidence. Moraguez

v. State, 701 S.W.2d 902, 904 (Tex. Crim. App. 1986) (holding that while a defendant need

not object to the admission of evidence at trial once his motion to suppress is overruled,

stating at trial that he has no objection to its admission waives any complaint he had);

Flores v. State, 129 S.W.3d 169, 171-72 (Tex. App.–Corpus Christi 2004, no pet.) (stating

the same).

       Bill of Exceptions

       Regarding the chance to make a bill of exceptions, the evidence appellant allegedly

believed relevant concerned his motion to suppress.        It allegedly encompassed the

“method the troopers used to obtain consent to search, inconsistent testimony as to

reasonable suspicion and probable cause, and the privacy interests the passengers had

in the vehicle.” Assuming arguendo that the trial court did hamper appellant’s ability to

perfect a bill, we cannot see how it harmed him. Again, he waived any complaint he had

about the admissibility of the evidence obtained as a result of the detention and search.

Having waived any complaint about the admission of the evidence, how it was acquired no

longer matters. And, the topics to be covered in the bill of exceptions pertained to how the

State acquired it.

       Accordingly, we affirm the judgment of the trial court.


                                                 Brian Quinn
                                                 Chief Justice
Do not publish.

                                             2